Citation Nr: 1040301	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from November 1961 to August 
1965, and from August 1967 to August 1969.  The Veteran also had 
active duty for training and/or inactive duty training with the 
U.S. Navy Reserve from April 1984 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefit sought on appeal.

The Board notes that the Veteran originally filed a claim of 
service connection for PTSD in August 2004, which was 
subsequently denied in a January 2005 rating decision.  The 
Veteran wrote a letter to his senator in August of 2005 that was 
ultimately received by the RO in December 2005, and is deemed a 
timely notice of disagreement by the Board.  The RO, however, did 
not accept that letter as a notice of disagreement and in an 
October 2006 rating decision denied the Veteran's application to 
reopen the claim as to this issue.  Because the Board finds, 
however, that the August 2005 letter constitutes a timely and 
valid notice of disagreement, this appeal arises from the January 
2005 rating decision, and is not subject to the provisions of 
38 U.S.C.A. § 5108.  

A claim of service connection may include any disability that may 
reasonably be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the claimant 
describes and the information the claimant submits or that VA 
obtains in support of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  In the present case, information obtained 
in support of the Veteran's claim has indicated diagnoses of 
depression and anxiety, which are reportedly connected to his 
military service.  Therefore, his claim has been recharacterized 
more broadly as entitlement to service connection for an acquired 
psychiatric disability, including PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As is noted above, the Veteran's claim has been recharacterized 
to include any acquired psychiatric disability.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  Because this aspect of the 
Veteran's claim has not been specifically developed, remand is 
required for full compliance with VA's duty to assist the Veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran's October 1961 examination for enlistment is devoid 
of a preexisting psychiatric disorder.  Subsequently, his service 
treatment records (STRs) noted "mild depression" and "free 
floating anxiety" with an impression of  chronic anxiety in 
March 1969.  Current VA treatment records reflect a diagnosis of 
PTSD based upon the uncorroborated in-service stressors as 
related by the Veteran.  VA treatment records also reveal 
treatment for various psychological disorders, including chronic 
PTSD, depression, and a mood disorder.  

Following a review of the evidence of record, the Board finds 
that the medical evidence is insufficient to render a decision in 
this case.  The Veteran reported psychological problems while in 
service, including irritability and mild depression.  There is 
evidence of continuity of psychiatric symptomatology since 
service, as the claimant is competent to identify and explain the 
symptoms that he observes and experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the evidentiary 
burden has been met to warrant a VA medical examination and/or 
opinion, and the claim must be remanded for a VA examination to 
determine whether any current psychiatric disability is related 
to his service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive 
psychiatric examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is to conduct all indicated testing.  
The examiner should obtain a thorough history 
from the Veteran.  After examining the 
Veteran and reviewing all evidence of record, 
the examiner should state whether a current 
diagnosis of PTSD or any other psychiatric 
disability is warranted and, if so, the 
examiner should describe the evidence within 
the record upon which the diagnosis is based.  
For any psychiatric disability diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disability had its 
onset in service, or, in the case of PTSD, as 
a result of a stressor experienced therein.  
Any medical opinion expressed by the examiner 
should be accompanied by a complete 
rationale. 

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The Board provides no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



